  Case 1-19-43516-ess          Doc 52    Filed 04/29/20      Entered 04/29/20 15:32:42




                                                  U.S. Department of Justice
                                                  Office of the United States Trustee
                                                  Eastern District of New York


                                                       201 Varick Street                  (212) 510-0500
                                                       Suite 1006                    Fax: (212) 668-2255
                                                       New York, New York 10014

                                           April 29, 2020

Honorable Elizabeth S. Stong
United States Bankruptcy Court
Eastern District of New York
271-C Cadman Plaza East
Brooklyn, New York 11201

Re:         Telephonic Appearances on April 30, 2020

Honorable Judge Stong:

       The United States Trustee respectfully submits this letter to confirm telephonic
appearances at the following cases that will be heard by the Court on April 30, 2020:

      (1)         In re 1568A Prospect Place, Inc., 19-47298 (ESS);
      (2)         In re LW Retail Associates, LLC, 17-45189 (ESS);
      (3)         In re NYS Energy Audits, Inc., 18-42865 (ESS);
      (4)         In re Polonia Development AND Preservation Services Co., LLC,
                  18-45438 (ESS);
      (5)         In re Mikhail Shtotland and Rita Reyzina, 18-43518 (ESS);
      (6)         In re Yzik Gadayev and Zoya Gadayev, 18-45612 (ESS);
      (7)         In re 7202, LLC, 18-46619 (ESS);
      (8)         In re Kevin Kerveng Tung, P.C., 19-43315 (ESS);
      (9)         In re Michael Krichevsky, 19-43516 (ESS);
      (10)        In re The Robert Group LLC, 20-40138 (ESS);
      (11)        In re 2356 101, LLC, 20-40440 (ESS);
      (12)        In re 28 BSJ LLC, 20-40992 (ESS);
      (13)        In re 400 West 23rd Street Restaurant Corp., 20-41379 (ESS); and
      (14)        In re 2178 Atlantic Ave HDFC, 19-47297 (ESS);
  Case 1-19-43516-ess       Doc 52     Filed 04/29/20      Entered 04/29/20 15:32:42




Honorable Elizabeth S. Stong
April 29, 2020
Page 2

The information regarding counsel appearing for the United States Trustee is provided
below:

        Attorney                   Party Represented              E-Mail Address
Rachel Wolf, Esq.              United States Trustee         Rachel.Wolf@usdoj.gov


       Thank you for your consideration of this letter.

                                     Respectfully yours,

                                     WILLIAM K. HARRINGTON,
                                     UNITED STATES TRUSTEE, REGION 2

                               By:     /s/ Rachel Wolf
                                     Rachel Wolf
                                     Trial Attorney
